Citation Nr: 1809464	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Ltd.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from November 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a December 2017 pre-conference conference, the Veteran's representative agreed to withdraw the request for a hearing on the remaining issues before the Board if a basis to grant the claim for entitlement to an increased rating for PTSD and assign a 100 percent rating was indicated by the record.  Based on a review of the record, a basis for this grant has been found.  As a result, all remaining issues and the Veteran's request for a hearing are deemed withdrawn.   


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD more nearly approximates total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD has been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §4.130 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 30 percent rating under 38 C.F.R. §4.130, Diagnostic Code 9411 for his service-connected PTSD.  In January 2017, the Veteran submitted a claim seeking an increased rating for his PTSD.  

After a review of the evidence of record, the Board determines that a rating of 100 percent is warranted.  The Board acknowledges the November 2016 private opinion letter from Dr. G.B., a licensed clinical psychologist.  At the time of the interview, the Veteran reported that he experienced persistent nightmares and flashbacks, resulting in poor quality sleep.  Most notably, he reported frequent flashbacks of an incident in service in which he witnessed a fellow soldier take his own life.  He endorsed symptoms of hypervigilance, anger, severe depression and exaggerated startle responses with attendant poor appetite.  He indicated that he used substances to cope.  He described an on-going social isolation from people generally, preferring to rarely leave the house.  He reported that doing so resulted in panic attacks.  He revealed an absence of any other relationships or social interactions, other than for completion of activities of daily living for which he required assistance.  As a result of these deficits, the Veteran noted he was unable to provide food for himself, and relied on others to do this.  Moreover, he expressed both homicidal and suicidal ideations, without intent or plan.

Upon mental status examination, the Veteran presented as oriented in all spheres.  However, his mood was notably depressed and anxious, and his speech disorganized.  He appeared to the examiner as hypervigilant.  The examiner noted some memory impairment, in particular in the context of short-term memory.  Judgment was noted to be fair; and the Veteran was able to verbalize awareness of problems and consequences.  However, his concentration was impaired, as was his attention span.  He was described as having a history of moderate suicidal risk, with plans but no intent.  There was no evidence of hallucinations or psychosis at the time of the interview, although the Veteran reported a history of auditory hallucinations.  On the basis of objective testing, the examiner documented severe depression.  The examiner opined that the Veteran experienced deficiencies in most areas from his nightmares, anxiety, depression, and irritability, among other symptoms.

In an April 2016 statement in support, the Veteran again endorsed symptoms of hypervigilance and exaggerated startle responses, particularly when out in public, which also triggered panic attacks.  Even at home, he endorsed symptoms of severe anxiety, and frequent auditory hallucinations, manifested by someone calling his name.  He relayed an extensive history of sleep impairment due to nightmares, flashbacks and general hypervigilance regarding his surroundings.  He described little to no social interactions, except a few other veterans who contributed to his substance abuse problems.

The Board finds that the Veteran is entitled to a 100 percent rating for PTSD.  During that period, the Veteran's PTSD more nearly approximated total occupational and social impairment.  The Veteran's mental health treatment providers reported that the Veteran had significant difficulty with establishing and maintaining social relationships due to violent outburst and irritability, as well as nightmares; and, experienced symptoms of severe depression and anxiety.  He also reported consistent sleep impairment resulting in day-time sleepiness, trouble concentrating and memory impairment.  The Veteran was noted to have frequent panic attacks in the context of even limited social interactions, as well as significant disturbances in mood and motivation.  As a result, the Veteran experienced very significant social isolation, as all previous relationships had becomes too strained.  The Veteran has also been reported to have difficulty with the activities of daily living, specifically his ability to maintain grooming and hygiene and provide food for himself.  Further, it was the overwhelming opinion of the private psychologist that the Veteran would be unable to obtain and maintain gainful employment as a result of the symptoms from his PTSD.  The Board finds the opinions from the clinical psychologist to be very probative as his opinion was based on an extensive review of the Veteran's claims file as well as an extensive interview with the Veteran.  Therefore, the Board finds that the overall disability picture reflects that the Veteran's social and occupational impairment is total and a 100 percent rating for PTSD is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board acknowledges that the results of the VA examinations, the symptoms described in the treatment records do not, at all moments, indicate that the Veteran has experience all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See, Mauerhan v. Principi, 16 Vet. App. at 442.  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating, even though all of the specific symptoms listed for a 100 percent rating are not manifested.

ORDER

Entitlement to a 100 percent rating for PTSD is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


